Citation Nr: 1441531	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12-02 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to January 2000.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Veteran cancelled her scheduled Board hearing.


FINDING OF FACT

The Veteran's major depressive disorder is proximately due to her service-connected lumbar spine degenerative disc disease.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder secondary to service-connected lumbar spine degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a finding of service connection for a disability related to her depression.  

Service treatment records show no indication of mental health diagnoses or treatment.  The report from a November 2009 VA psychiatry consult indicates that she first sought treatment for depression in September 2009.  The report indicates that the depression stemmed from her back surgery in December 2007, which resulted in lost work and associated financial troubles.  She was diagnosed with adjustment disorder with mixed emotional features.  Subsequent treatment likewise linked her depression to medical problems and the resultant loss of income, and diagnosed her with major depressive disorder, for which she was prescribed medication.  Records show that the Veteran continued treatment with VA doctors and social workers through March 2011.

The back surgery in question was related to the Veteran's lumbar spine degenerative disc disease.  The Veteran claimed service connection for her back condition, which was denied in a March 2008 rating decision.  The Veteran filed a claim in July 2009 for depression, among other disabilities.  Her depression claim was denied in a March 2010 rating decision, based on the evidence discussed above linking her depression not to service but to her back surgery and its financial implications.  

Following a remand from the Board, a June 2012 rating decision awarded service connection for the Veteran's lumbar spine degenerative disc disease, and a November 2012 rating decision granted a temporary evaluation of 100 percent during the Veteran's back surgery and recovery period.  

There is no lay or medical evidence of record suggesting that the Veteran's depression is not secondary to her back condition.  Because the Veteran's back condition is now service connected, the Board finds that the Veteran's depression is proximately due to or the result of her back condition and is therefore service-connected secondary to her lumbar spine degenerative disc disease.  See 38 C.F.R. § 3.310(a).


ORDER

Service connection for major depressive disorder, secondary to lumbar spine degenerative disc disease, is granted.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


